United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephen D. Scavuzzo, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1989
Issued: January 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 23, 2007 appellant filed an appeal of August 24, 2006 and April 24, 2007 merit
decisions of the Office of Workers’ Compensation Programs denying his claim for a schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule
award issue in this case.
ISSUE
The issue is whether appellant is entitled to a schedule award for loss of the sense of
smell or taste.
FACTUAL HISTORY
On December 14, 2005 appellant filed a traumatic injury claim alleging that, on
December 12, 2005, he injured his lower back and head when he slipped and fell on the ice in the
employing establishment parking lot. The Office accepted the claim for postconcussion

headache syndrome and postconcussion tinnitus.
schedule award.

On May 25, 2006 appellant requested a

The record contains a June 9, 2006 attending physician’s report from Dr. Talbot Smith, a
treating physician, who stated that appellant’s December 12, 2005 work-related injury resulted in
cranial nerve injuries, which lead to permanent loss of smell. In an August 14, 2006 report,
Dr. Smith opined that appellant’s loss of his sense of smell should be considered permanent as of
June 9, 2006.
By decision dated August 24, 2006, the Office denied appellant’s request for a schedule
award, on the grounds that the evidence was insufficient to establish that he had sustained a
permanent impairment to a scheduled member due to his accepted condition.
On September 15, 2006 appellant, through his representative, requested an oral hearing.
At the March 7, 2007 hearing, his representative stated that appellant had lost not only his sense
of smell as a result of the accepted injury, but also his sense of taste. He contended that, since
the tongue is a covered member under the Federal Employees’ Compensation Act, appellant was
entitled to a schedule award for his loss of the sense of taste.
Appellant submitted an April 9, 2007 report from Dr. Smith, who stated that appellant
had a 70 percent loss of the sense of taste due to his December 12, 2005 head injury. Dr. Smith
based his conclusion on the “commonly accepted medical guidelines” that the sense of taste is
provided by the sense of smell, which appellant lost as a result of his head injury.
By decision dated April 24, 2007, the hearing representative affirmed the denial of a
schedule award, finding that there was no provision under the Act or its implementing
regulations for a schedule award for loss of the senses of taste or smell.
LEGAL PRECEDENT
The schedule award provision of the Act1 provides for compensation to employees
sustaining permanent impairment from loss or loss of use, of specified members, functions and
organs of the body. The Act does not, however, specify the manner by which the percentage loss
shall be determined. The method used in making such a determination is a matter that rests in
the sound discretion of the Office.2 For consistent results and to ensure equal justice under the
law to all claimants, good administrative practice necessitates the use of a single set of tables so
that there may be uniform standards applicable to all claimants.3
No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the implementing regulations.4 The Act identifies members such as the arm, leg,
1

5 U.S.C. § 8107 et seq.

2

Arthur E. Anderson, 43 ECAB 691, 697 (1992); Danniel C. Goings, 37 ECAB 781, 783 (1986).

3

Arthur E. Anderson, supra note 2 at 697; Henry L. King, 25 ECAB 39, 44 (1973).

4

George E. Williams, 44 ECAB 530, 533 (1993); William Edwin Muir, 27 ECAB 579, 581 (1976).

2

hand, foot, thumb and finger; functions such as loss of hearing and loss of vision; and organs to
include the eye. Section 8107(c)(22) of the Act provides for the payment of compensation for
permanent loss of any other important external or internal organ of the body as determined by the
Secretary of Labor5 who has made such a determination and pursuant to the authority granted in
section 8107(c)(22), added the breast, kidney, larynx, lung, penis, testicle, ovary, uterus and
tongue to the schedule.6
ANALYSIS
Appellant’s claim was accepted for postconcussion headache syndrome and
postconcussion tinnitus. Dr. Smith indicated that his cranial nerve injuries led to permanent loss
of smell and that his loss of smell, in turn, resulted in a loss of the sense of taste. However, he
made no mention of any facial disfigurement or loss of the use of the tongue. The Board finds
that appellant is not entitled to a schedule award for loss of the sense of smell or taste.
As noted, no schedule award is payable for a member, function or organ of the body not
specified in the Act or in the implementing regulations.7 If there is permanent disability
involving the loss, or loss of use, of a member or function of the body so specified, or involving
disfigurement, the employee is entitled to basic compensation for the disability.8 The Act does
not identify the nose as a member warranting compensation. Further, there is no medical
evidence indicating that appellant had a loss of the use of his tongue. The Secretary has not
determined, pursuant to the discretionary authority granted in section 8107(c)(22) of the Act, that
the nose or sense of smell or taste constitutes any other important external or internal organ of
the body. Section 8107(c)(22) provides no statutory basis for the payment of a schedule award
for loss of the sense of smell or taste.9
CONCLUSION
The Board finds that appellant is not entitled to a schedule award for loss of the sense of
smell or taste.

5

5 U.S.C. § 8107(c)(22).

6

20 C.F.R. § 10.404; Henry B. Floyd, III, 52 ECAB 220 (2001).

7

See supra note 4.

8

5 U.S.C. § 8107(a).

9

See Leroy M. Terska, 53 ECAB 247 (2001); see also Billie Sue Barnes, 47 ECAB 478, 480 (1996).

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 24, 2007 and August 24, 2006 are affirmed.
Issued: January 8, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

